Name: Commission Regulation (EC) No 1440/98 of 3 July 1998 concerning the stopping of fishing for blue whiting by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport
 Date Published: nan

 EN Official Journal of the European Communities7. 7. 98 L 191/39 COMMISSION REGULATION (EC) No 1440/98 of 3 July 1998 concerning the stopping of fishing for blue whiting by vessels flying the flag of a Member State THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applic- able to the common fisheries policy (1), as last amended by Regulation (EC) No 2635/97 (2), and in particular Article 21(3) thereof, Whereas Council Regulation (EC) No 45/98 of 19 December 1997 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1998 and certain conditions under which they may be fished (3), as last amended by Regulation (EC) No 783/98 (4), provides for blue whiting shares of total allowable available to the Community for 1998; Whereas, in order to ensure compliance with the provi- sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis- sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the share of the total allowable catches avail- ables to the Community; Whereas, according to the information communicated to the Commission, catches of blue whiting in the waters of ICES division V b (EC zone), VI and VII by vessels flying the flag of a Member State or registered in a Member State have reached the share of the total allowable catches available to the Community for 1998, HAS ADOPTED THIS REGULATION: Article 1 Catches of blue whiting in the waters of ICES divisions V b (EC zone), VI and VII by vessels flying the flag of a Member State or registered in a Member State are deemed to have exhausted the share of the total allowable catches available to the Community for 1998. Fishing for blue whiting in the waters of ICES divisions V b (EC zone), VI and VII by vessels flying the flag of a Member State or registered in a Member State is prohib- ited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovemen- tioned vessels after the date of entry into force of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 1998. For the Commission Emma BONINO Member of the Commission (1) OJ L 261, 20. 10. 1993, p. 1. (2) OJ L 356, 31. 12. 1997, p. 14. (3) OJ L 12, 19. 1. 1998, p. 1. (4) OJ L 113, 15. 4. 1998, p. 8.